Citation Nr: 0839316	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for PTSD.

The veteran testified during a personal hearing in 
Washington, D.C. before the undersigned Veterans Law Judge in 
June 2005; a transcript of that hearing is of record. 

In July 2006 the Board remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.

In October 2008, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement received in 
October 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 2000 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; although 
notified of the denial, the veteran did not initiate an 
appeal.

3.  Evidence associated with the claims file since the June 
2000 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, or raises a reasonable possibility of 
substantiating a claim for service connection for PTSD.

4.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

5.  As some of the veteran's claimed in-service stressful 
experiences have been corroborated by service records and 
independent military records, and he has a current diagnosis 
of PTSD, the veteran is shown to have PTSD as a result of 
events during military service.  


CONCLUSIONS OF LAW

1.  The RO's June 2000 denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  As evidence received since the RO's June 2000 denial is 
new and material, the veteran's claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2008).

3.  With resolution of the benefit of the doubt in the 
veteran's favor, PTSD was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Because of the 
favorable disposition regarding the submission of new and 
material evidence in this case, any failure on the part of VA 
to comply with the duty to assist and the duty to notify 
provisions under applicable law and regulations is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

In a June 2000 rating decision, the RO denied the veteran's 
claim for service connection for PTSD, noting that the 
evidence of record did not reflect any diagnosis of PTSD or 
any evidence of a verified stressor.  Evidence of record 
included the veteran's service treatment records, a Northport 
VA Medical Center (VAMC) summary indicating that they had no 
record of treatment for the veteran other than a June 1999 x-
ray, and a May 2000 letter from the RO notifying the veteran 
of evidence he needed to submit to establish a well-grounded 
claim.  

Although notified of the June 2000 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The veteran attempted to reopen his claim for service 
connection for PTSD in December 2001.  This appeal arises 
from the RO's August 2002 denial of service connection for 
PTSD.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 2000 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the June 2000 denial 
includes multiple statements from the veteran and his 
representative; private treatment notes from several 
correctional facilities; a VAMC appointment summary dated 
from October 1996 to December 2003, which showed that the 
veteran first received VA treatment services in June 1999; VA 
treatment notes dated from December 2001 to May 2005; a July 
2004 VA file memorandum with associated military attack log 
pages dated from May 1970 to March 1971; VA PTSD examination 
reports dated in July 2004 and June 2008; a September 2002 
statement from a private alcohol treatment counselor; a 
service personnel record documenting an "unnamed campaign" 
in August 1970; statements and evaluation reports from the 
veteran's private psychiatric treatment providers, V. G., N. 
P., and J. F., M. D., dated from December 2004 to September 
2008; a list from the National Archives and Records 
Administration of casualties from Cam Ranh Bay in Khanh Hoa 
Province during the time period that the veteran was 
stationed there; a Monthly Historical Report dated in October 
1970; and letters from the RO dated in September 2006 to 
multiple correctional facilities, requesting copies of the 
veteran's treatment records.

This evidence is new in that it was not previously before 
agency decision makers at the time of the June 2000 decision, 
and it is not cumulative or duplicative of evidence 
previously considered.  Further, the evidence is material.  
The prior denial of service connection for PTSD was 
predicated on a lack of a diagnosis of PTSD as well as a lack 
of evidence of an in-service stressor.  Presently, a VA 
psychiatry note dated in May 2004 diagnosed PTSD, and the 
private psychiatric treatment summaries from V. G., N. P., 
and J. F., M. D., indicate that the veteran had been 
diagnosed with PTSD in October 2004.  In addition, the 
documentation from the National Archives listing casualties 
and the attack log attached to the July 2004 file memorandum 
verify two the veteran's identified in-service stressors.  
Thus, this new evidence is material in that it addresses the 
basis for the previous denials:  a lack of any diagnosis of 
PTSD and an in-service stressor.  Therefore, the claim must 
be reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background and Analysis

The veteran's service treatment records reflect normal 
psychiatric findings at his April 1968 pre-induction 
examination and at his March 1971 separation examination.  
Additional service treatment records contain no complaints or 
findings of any psychiatric disorder.

The veteran's service personnel records reflect that he 
served in the United States Army and had overseas duty in 
Vietnam from June 1970 to March 1971.  His military 
occupational specialty is listed as light vehicle driver.  A 
service personnel record documents an "unnamed campaign" in 
August 1970.  Among the awards the veteran received were the 
National Defense Service Medal, Exp M16, Vietnam Service 
Medal, the VCM (Vietnam Campaign Medal) with 60 Device, and 1 
O/S Bars.  None of these medals included the award of the 
"V" device, which is a combat-distinguishing device.

The veteran contends that he currently suffers from PTSD as a 
result of handling casualties and corpses and experiencing 
rocket attacks.  In a January 2002 statement, he indicated 
that while he was based at a motor pool in Cam Ranh Bay, two 
men died of a heroin overdose on his second night in the 
country, and he had to carry their bodies to graves 
registration.  He also described having to cut a captain and 
a sergeant down from rafters, who reportedly committed 
suicide but he believed were fragged (killed by other service 
members).  He reported that when someone says "Vietnam," he 
remembers the smell of death and the sound of rockets.  He 
described many symptoms, including flashbacks, nightmares, 
intrusive thoughts, crying jags, and hypervigilance and 
avoidant behaviors.  He indicated that he had self-medicated 
with alcohol or other substances to block out his Vietnam-
related thoughts and feelings.

The evidence of record reflects that the veteran has had 
considerable legal trouble since his separation from service 
and was incarcerated on several occasions.

VA treatment records dated from December 2001 to April 2004 
contain no findings or treatment related to PTSD.  In a May 
2004 VA psychiatry nursing note, the veteran complained of an 
inability to control his emotions and flashbacks of Vietnam.  
In a VA psychiatric diagnostic interview examination the same 
day, he reported anger; anxiety; distressing, recurrent, and 
intrusive recollections of Vietnam events; smelling odor of 
dead bodies; and nightmares about dead bodies.  On mental 
status examination, the veteran was noted to have normal 
grooming and hygiene; motor activity within normal limits; 
normal attention, concentration, recent and remote memory, 
thought processes and thought content.  His judgment and 
insight were noted to be fair.  The psychiatrist diagnosed 
chronic PTSD and assigned a GAF (global assessment of 
functioning) score of 55.

A file memorandum dated in July 2004 and attached attack log 
confirmed that the veteran's base was attacked seven times 
while he was stationed there; three attacks caused 
casualties, and one attack resulted in the destruction of 
460,000 gallons of aviation fuel and of fuel storage tanks 
with a capacity of over 2.25 million gallons. 

In a July 2004 VA PTSD examination report, the veteran 
reported that Cam Ranh Bay was constantly on alert for rocket 
attacks and that the attack alerts were treated as jokes.  He 
reported that he was 200 feet away from the motor pool when 
he heard the incoming rocket and explosion.  He described in-
service stressors including seeing the body of two white 
sergeants, who he believed were posed to look like they had 
committed suicide, and of rocket attacks, which the examiner 
believed had little effect on the veteran because the attack 
alerts were treated as jokes, according to the veteran.  On 
mental status examination, the veteran was noted to be 
appropriately groomed, oriented in all spheres, made good eye 
contact, and displayed appropriate behavior.  His mood was 
noted to be euthymic with broad and appropriate affect.  No 
impairment of communication or thought process was noted.  
His speech was spontaneous, relevant, and at normal rate and 
rhythm.  Long and short term recall were grossly intact, and 
attention and concentration were noted to be adequate.  The 
examiner diagnosed anxiety disorder NOS (not otherwise 
specified), but opined that if any of the veteran's claimed 
in-service stressors was verified, then the current diagnosis 
of anxiety disorder NOS would represent at least as likely as 
not a continuation of PTSD with substantial remission of 
symptoms.

Private treatment summaries from V. G., N. P., and J. F., M. 
D., dated in December 2004 and January 2005, respectively, 
indicate that the veteran was diagnosed with PTSD in October 
2004 and had been receiving treatment with psychotropic 
medication.  

A partial VA psychiatry noted dated in May 2005 assessed a 
history of chronic PTSD.

During a June 2005 hearing, the veteran testified about the 
rocket attacks, clarifying that the attacks themselves were 
note treated as a joke, only the alerts.  He stated that 
there were frequent red alerts indicating that a rocket would 
be coming; he thought it was comical that someone knew that a 
rocket was impending, but did not know where it would land.  
He also testified that while his MOS was light duty driver, 
he mostly worked at the motor pool dispatching trucks.  He 
testified that he would never forget the rocket attack on the 
motor pool because it occurred at night, and the whole sky 
lit up.  He further testified that he was on a 24-hour duty 
when he saw a white sergeant hanging from the rafters at the 
Headquarters Company and was responsible for cutting him 
down.  Finally, the veteran testified that he was involved 
with an informal group called the Black Brothers United and 
was given authority to drive a Jeep to different bases to 
collect grievances from service members, which were later 
presented to visiting majors or other high-ranking officers 
at a meeting.  He alleged that black service-members were 
getting court-martialed for infractions such as wearing an 
imperfect uniform.  He stated that during these visits to 
other bases, sometimes rockets would come in and he had to 
handle bodies after the attacks.

A letter dated in October 2005 from the National Archives and 
Records Administration provided a list of deaths in Cam Ranh 
Bay in Khanh Hoa Province (and in Ninh Thuan Province).  The 
list confirmed the October 1970 casualty of a white service 
member by suicide in Khanh Hoa Province.  An additional 
letter dated in October 2005 from the National Archives 
attached a Monthly Historical Report that confirmed the 
suicide cited in October 1970 was by hanging.  The list of 
casualties also included two deaths on the same date in 
August 1970 caused by accidental self-destruction.  

Additional statements and evaluations from J. F., M. D., 
dated from November 2005 to September 2008 reflect a 
continuing diagnosis and treatment of PTSD.

In a VA PTSD examination report dated in June 2008, the 
veteran again described two in-service deaths by hanging.  He 
described being asked to load bodies into body bags while he 
was collecting grievances of other soldiers.  Following an 
interview and mental status examination, the psychologist 
concluded that the veteran's reported symptoms meet DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association) 
criteria for PTSD, but he did not diagnose PTSD here because 
the veteran described re-experiencing symptoms associated 
with events that occurred while on a mission for the Black 
Brothers United rather than verifiable stressors.  However, 
the psychologist diagnosed PTSD, chronic, assuming 
verification of stressors and assigned a GAF score of 58.

In view of the totality of the evidence, including the July 
2004 and June 2008 VA examiner's opinions as to the etiology 
of the veteran's current PTSD, and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's PTSD was 
as likely as not incurred during the veteran's period of 
active service.  The veteran has been diagnosed with PTSD by 
the VAMC in May 2004 and by his private doctor in October 
2004.  Two of the veteran's cited in-service stressors 
(rocket attacks and a death by hanging) have been verified by 
independent military records provided by the National 
Archives and Records Administration.  (The reported deaths by 
heroin overdose may have occurred in August 1970, but were 
not verified.  Similarly, the veteran's handling of bodies 
during Black Brothers United activities has not been 
verified).  The same VA examiner opined in July 2004 and in 
June 2008 that PTSD could be diagnosed if the veteran's in-
service stressors were verified.  In addition, there is no 
evidence of record that supports a finding that the veteran's 
PTSD was the result of any stressful event that occurred 
outside of active military service.  Consequently, the Board 
finds that the evidence of record is at least in equipoise, 
and therefore, affording the veteran the benefit of the 
doubt, service connection for PTSD is warranted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for PTSD; to this 
extent, the appeal is allowed.

Entitlement to service connection for PTSD is allowed, 
subject to the law and regulations governing the criteria for 
award of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


